DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62414609, filed 10/28/16.
Status of Claims
	Claims 32-41 and 71-80 are pending.
	Claims 1-31, 42-70, and 81-134 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statement filed on 03/26/2021 has been considered by the examiner.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly claimed upstream edge shapes and the second locations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation "the upstream edge" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 32 has been amended to further define “the upstream edge comprises a sinusoidally-shaped surface in the closed position and a reversed-profile sinusoidally shaped surface in the open position”, which renders the claim indefinite.  In view of the antecedent basis issue recited above the examiner is considering this limitation to be referring to the upper edge/lip/edge of the leaflets 110-1,2,3.  
It does not appear to be referring to the edge of the base because the base edge is never referred to as having upstream or downstream edges.  Additionally the edge of the base shown in all positions Figures 1A, 2A, and 3A has a flat shape with no sinusoidal curves.  Later Figure 5B shows forces on this edge, but does not show the edge actually moving/moved and how the remainder of the heart valve reacts.  Additionally there is no showing of the edge of the base in a reverse configuration.
Reviewing the figures it does not appear that the edge 110/1,2,3 transitions from a sinusoidal shape to a reverse sinusoidal shape.  
Figure 3A shows the closed position, where the edge has a basic sinusoidal flow.  Edge 111-1 is high at the left edge, in the middle, and at the right edge.  It curves downward therebetween.  Figure 3B shows a straight paths with no curves for each of the edges.  Figure 2A shows the open position, where the edge has the same 
Therefore it is unclear how each of the upstream edges can be viewed to have a sinusoidially-shaped surface that transitions into a reverse sinusoidal shaped surface.  The curves of the edges are the same throughout from one angle and lack any sinusoidal shape in another angle.  Clarification of which edge the applicant is referring to is needed within the claims, where this is actually shown in the Figures, and an explanation is required.
Additionally, it is unclear how any of these edges could comprise a surface, when an edge by definition is the end or meeting point of surfaces.  The edge itself cannot comprise an entire surface.

Claims 33-35, 37, and 38 recite the limitation "the peak".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 36 defines first and second locations of the edge and their movements when transitioning from the closed to open positions, which renders the claim indefinite.  Figure 2A will be used for this rejection because it is the only showing of a transition configuration.  The limitation just recites the edge, so it must be the edge define by claim 32 as part of the base upstream from the projections and extending around the periphery of the support structure.  In other words the flange near reference number 102 in Figure 2A.  

The second location 502-1,2,3 is defined as being directly upstream from each upstream end of the plurality of leaflets.  The first issue with the second location is that only a single location is defined in line 5, but lines 6 and 9 refer to multiple second locations.  The applicant is advised to amend line 2 to say a plurality of second locations.  The second issue with the second location is the requirement for it to be directly upstream from each upstream end of the plurality of leaflets.  This is a problem because the leaflets do not extend all the way down to the base edge.  There is a connecting portion of the projections which extends between each of the leaflets and the base edge.  Therefore the connecting portion of the projections is directly upstream from the leaflets and the edge is directly upstream from the connecting portion.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
As a preliminary matter the applicant’s previous response failed to address the 112 rejection with regards to the antecedent basis issues.
The applicant’s first argument is that Moe does not disclose the claimed radially closer apices.  However, the quoted amendment does not appear within the claims.  This amendment appears to have been made in another case.  Therefore it is unclear if 
The applicant’s second argument is that Moe does not disclose the claimed configuration under zero transvalve pressure.  However, the quoted amendment does not appear within the claims.  This amendment appears to have been made in another case.  Therefore it is unclear if the argument was mistakenly inserted or if the amendment was mistakenly left out.  Clarification is required
The applicant’s third argument is that Moe does not disclose the claimed sinusoidal and reverse sinusoidal configurations.  As a preliminary note this argument and the next argument refer to cancelled claims 1 and 3.  The examiner is assuming this meant to refer to claims 32 and 36.  This argument is not persuasive because as explained in the 112 rejections above the claim language is unclear and regardless of the interpretation of the edge location these shapes are not shown in the figures.  The arguments incorporate Figure 5B, but this figure appears to just show force arrows, not the actual shape of any edge changing in sync with the claimed configurations.  
The applicant’s fourth argument is moot, because Moe fails to disclose the combination of the newly claimed modulus of elasticity ranges and changes in shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738